                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

JASON MCLAUGHLIN                                  §

VS.                                               §     CIVIL ACTION NO. 9:19-CV-22

KEVIN JACKSON, ET AL.                             §

           ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Jason McLaughlin, a federal prisoner, proceeding pro se, filed this civil rights action

against Kevin Jackson, Al Charanza, Lisa Flournoy, La Salle Corrections, Maintenance and Training

Corporation, Ron Inselman, and unidentified defendants.

       The Court ordered that this matter be referred to the Honorable Zack Hawthorn, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of

this court. The Magistrate Judge recommends dismissing the action without prejudice pursuant to

28 U.S.C. § 1915(e).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Plaintiff filed objections to the

Magistrate Judge’s Report and Recommendation.

       The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the Court concludes the

objections are without merit. To the extent that plaintiff seeks compensation for alleged violations

of his constitutional rights, he is barred from seeking such relief until his conviction has been

overturned or declared invalid. Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). To the extent that
plaintiff challenges the fact or duration of his confinement, such claims are only cognizable by

collaterally attacking the judgment or sentence. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973)

(noting that a petition for writ of habeas corpus is the appropriate means for a prisoner to challenge

the fact or duration of his confinement). Therefore, the Magistrate Judge correctly concluded that

plaintiff failed to state a claim upon which relief may be granted. Because plaintiff paid the filing

fee after the Magistrate Judge issued the Report and Recommendation, dismissal is appropriate under

28 U.S.C. § 1915A, rather than 28 U.S.C. § 1915(e).

       Plaintiff requests the Court to stay this case until the conclusion of his post-conviction review

due to potential issues with the statute of limitations. However, it is not necessary to stay this case

because the statute of limitations does not begin to run until the criminal proceedings are resolved

in plaintiff’s favor. Heck, 512 U.S. at 489.

                                               ORDER

       Accordingly, plaintiff’s objections (document no. 12) are OVERRULED. The findings of

fact and conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate

Judge (document no. 8) is ADOPTED. A final judgment will be entered in this case in accordance

with the Magistrate Judge’s recommendation.


             So ORDERED and SIGNED March 20, 2019.




                                                        ____________________________
                                                         Ron Clark, Senior District Judge




                                                  2
